Citation Nr: 1401107	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-50 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2011 and September 2013 for further development.  

The Veteran testified at a June 2011 hearing before the Board at the RO ; a transcript is of record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a low back disability, a left knee disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability.

2.  The Veteran does not have a current left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Appropriate notice was provided to the appellant in July 2009.

With regard to the duty to assist, VA has obtained VA treatment records, reviewed the Virtual VA and VBMS files, assisted the Veteran in obtaining evidence, and provided a VA examination in October 2013.  The Veteran was afforded a hearing before the Board in June 2011.  In October 2012, the RO informed the Veteran that the judge who conducted his hearing was no longer at the Board and he was offered an opportunity to testify at another hearing.  To date, no response has been received by either the Veteran or his representative regarding an additional hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Analysis

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, post-service treatment records are silent for any complaints, treatments or diagnoses of right knee or left shoulder disabilities.  Treatment records contained in Virtual VA and VBMS do not show treatment for the aforementioned disabilities.  

In addition, the Veteran has verbally clarified that he does not currently have right knee and left shoulder disabilities.  At the June 2011 Travel Board hearing, the Veteran testified that he had not been diagnosed with or sought any treatment after service for his knees and shoulders at VA or at a private medical facility.  He further testified that he had no injuries in service other than to his back.  When asked if he had continuous low back pain, knee pain and shoulder pain since service, he testified to only back pains.  Notably, the Veteran did not testify to continuous pain of the knees and shoulders.  
  
Significantly, when the Veteran was afforded a VA examination in October 2013, he explicitly denied problems with his right knee and left shoulder.  The examiner noted that "he only has symptoms of the left knee and denied right knee symptomatology."  The examiner also noted that "the Veteran reports that he only has symptoms of the right shoulder and denied left shoulder symptomatology."  Thus, no opinions were provided regarding the right knee and left knee disabilities.  

In November 2013 correspondence, the Veteran's representative acknowledged and did not dispute the Veteran's denial of any current right knee and left shoulder disabilities. 

Based on the evidence of record, the Board must conclude that the Veteran does not have right knee and left shoulder disabilities.  Absent proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right knee disability and a left shoulder disability.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left shoulder disability is denied.


REMAND

The case must be returned to the RO for an adequate medical opinion for the remaining claims. 

For background purposes, in a May 2011 statement, the Veteran's representative suggested that the low back, knee and shoulder disabilities were due to being bounced around inside tanks and from kneeling, pushing and pulling large tools.  At a June 2011 Travel Board hearing, the Veteran testified not going on sick call for his back, knees and shoulder for fear that he would be kept in service and further testified to having back pain since.  In September 2013, the Board remanded the claim to afford the Veteran a VA examination since he is competent to testify as to his in-service and post-service symptoms.

Pursuant to the remand, the Veteran was afforded a VA examination in October 2013.  However, the examiner provided negative nexus opinions for low back, left knee and right shoulder disabilities because there was no evidence in the service treatment records and no evidence of treatment until over 40 years after service.  Since the examiner impermissibly ignored the Veteran's lay assertions of in-service symptoms, the opinions provided are inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In light of the remand reasons above, updated treatment records should be associated with the Veteran's electronic record.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder and any pertinent records to the October 2013 VA examiner for review and addendum opinions addressing the questions posed below.  
   
If the October 2013 VA examiner is no longer available, the claims folder should be forwarded to an appropriate physician to obtain the opinions.  If either examiner determines that the opinions cannot be provided without an examination, the Veteran should be scheduled for an examination. 
   
Based on a review of the record, the examiner should render opinions as to each of the following:
   
a)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed low back disability is causally related to service, including being bounced around inside tanks and utilizing large tools?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left knee disability is causally related to service, including being bounced around inside tanks and utilizing large tools?  

c)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right shoulder disability is causally related to service, including being bounced around inside tanks and utilizing large tools?  

A complete rationale for the opinion should be provided.  The examiner should take into account that although not documented in service, the Veteran is competent to testify as to in-service symptoms of low back, left knee and right shoulder disabilities.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


